Citation Nr: 0728409	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-40 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to a compensable rating for an abdominal scar 
as a result of a shrapnel wound. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with a psychiatric 
disability, and is not undergoing psychiatric treatment.

2.  The medical evidence fails to show that the veteran's 
scar is poorly nourished, with repeated ulceration, or 
superficial, tender, and painful.  

3.  There is no evidence that the veteran's scar causes any 
functional impairment. 

4.  The medical evidence shows that the veteran's scar covers 
less than 6 square inches; is not unstable; and is not 
painful.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).

2.  Criteria for a compensable rating for an abdominal scar 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes (DCs) 7801, 7802, 
7803, 7804, 7805 (as in effect prior to and since August 30, 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran served in the armored cavalry in the Republic of 
Vietnam during the Vietnam War, and was wounded by shrapnel 
from a mine.  He also reported witnessing an individual get 
killed while sweeping for mines.  The veteran was awarded a 
Purple Heart for his injury.  The RO conceded his stressors 
based on the evidence of combat exposure.

However, the veteran has never been diagnosed with PTSD.  The 
veteran underwent a VA examination in March 2003 at which the 
psychologist noted the veteran's traumatic experiences while 
in service, and the veteran's difficulty readjusting 
following service.  Nevertheless, following this early 
difficulty, the doctor reported that the veteran had worked 
for the state of Florida for more than 20 years, was married, 
and had five children.  The psychologist indicated that the 
clinical interview using the CAPS did not evidence symptoms 
that were sufficient in either frequency or severity to 
warrant a diagnosis of PTSD.  The veteran did not have 
recurrent, intrusive, or distressing recollections of his 
traumatic event, although he had some unwanted memories; and 
he had only occasional nightmares about Vietnam.  The 
psychologist opined that overall, the veteran's symptoms were 
not severe enough to cause him significant distress or any 
disturbance in terms of dysfunction either occupationally or 
socially.  The psychologist found that the veteran did not 
meet any psychiatric diagnosis.

There is also no evidence that the veteran has sought any 
outpatient psychiatric treatment, and the examiner indicated 
that the veteran was not in treatment for any psychiatric 
problems at that time.

As the veteran has never been diagnosed with PTSD, he does 
not meet the criteria for service connection for PTSD, and 
his claim is therefore denied. 

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran was injured during service when he was struck in 
the abdomen by shrapnel from a detonated land mine.  The 
veteran indicated that he had an abdominal scar that was 
roughly 6 inches long.

The veteran underwent a VA examination of his scar in March 
2003.  The examiner indicated that there was no hypertrophy 
or herniation, and no physical pain to palpation (although 
the veteran reported having mental trauma whenever he sees 
the scar).  The veteran had no digestive complaints, and 
specifically denied nausea, vomiting, diarrhea, or 
constipation.  The scar did not adhere to underlying tissues, 
and was 15 cm in length.  There was no scaling of the skin, 
no depression of the skin when going from a supine position 
to a sitting position, and the muscle fascia seemed to be 
well healed.  The examiner indicated that the veteran's scar 
was well-healed and had only lingering psychological effects.

The veteran's scar is currently rated as noncompensable under 
38 C.F.R. § 4.118, DC 7805, which rates scars based on the 
limitation of function of the affected part.  

Alternatively, at the time the veteran filed his claim, 10 
percent ratings were assigned for scars not affecting the 
head, face or neck that were superficial and poorly 
nourished, with repeated ulceration; or that were 
superficial, tender, and painful on objective demonstration.  
See 38 C.F.R. § 4.118, DCs 7803, 7804 (2002).

Based on the veteran's VA examination, the evidence fails to 
show that the veteran's scar is poorly nourished, with 
repeated ulceration, or superficial, tender and painful; as 
the examiner found no pain on palpation and indicated that 
the scar was well-healed.  Furthermore, there is no evidence 
that the scar causes any functional impairment, as it was 
noted to be well-healed and did not adhere to any underlying 
tissue. 

During the course of the veteran's appeal, the regulations 
for rating disabilities of the skin were revised effective 
August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  Under 
the revised criteria, 10 percent ratings are assigned for 
scars, not affecting the head, face, or neck, that 1) are 
deep and cover an area exceeding 6 square inches (39 sq. cm.) 
(a deep scar is one associated with underlying soft tissue 
damage); 2) cause limited motion and cover an area exceeding 
6 square inches; 3) are superficial, do not cause limited 
motion, and cover an area of 144 square inches or greater (a 
superficial scar is one not associated with underlying soft 
tissue damage); 4) are superficial and unstable (an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar); or 5) are superficial and 
painful on examination.

The medical evidence shows that the veteran's scar covers 
less than 6 square inches; and is not unstable or painful.  
Therefore, the criteria for a 10 percent rating have not been 
met under the revised criteria.

As the criteria for a compensable rating have not been met 
with regard to the veteran's scar under either the old or 
revised regulations, the veteran's claim of entitlement to a 
compensable rating for an abdominal scar is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in November 2004, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above with regard to both issues on appeal.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  For example, 
in both November 2005 and again in March 2006, the veteran 
indicated that he had no additional evidence to substantiate 
his claim.

The veteran was provided with VA examinations (the reports of 
which have been associated with the claims file); and he 
failed to indicate that he was receiving any treatment for 
either his scar or for PTSD.  Additionally, the veteran was 
scheduled to testify at a hearing before the Board on 
numerous occasions, but postponed a number of times, and 
withdrew his request for a hearing in June 2007.

While the veteran complained that the examination of his scar 
took only 10 minutes, there is nothing to suggest that the 
results of the examination were anything but accurate.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for PTSD is denied.

A compensable rating for an abdominal scar as a result of 
shrapnel wound is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


